Quinn, Chief Judge
(concurring in the result):
In the absence of evidence to the contrary, it is assumed that the convening authority followed the law set out in his Staff Judge Advocate’s review. That is the import of the Grice case and other cases, such as United States v Massey, 5 USCMA 514, 18 CMR 138. The presumption, however, must yield to a contrary showing of fact. Certainly, if, in his action, the convening authority recited the law upon which he relied, those recitals would be before us as part of the record. Similarly, if we consider the affidavit as a supplement to the convening authority’s action, it would seem that it is properly before us. See United States v Schuller, 5 USCMA 101, 17 CMR 101. However, I need not reach that question. The accused has not,' directly or indirectly, conceded either the correctness of the recitals in the convening authority’s affidavit or that the recitals completely meet the issue he has raised. Under all the circumstances, I think it better, in the interest of justice, to return the case to another convening authority. Accordingly, I join in the result reached in the principal opinion.